DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 10, 2022 has been entered.
 	
Claims Summary
	Claim 82 and its dependent embodiments are directed to an immunological composition comprising a nucleic acid molecule comprising a nucleotide sequence encoding a MAYV E1, E2, E3 and 6K antigen (elected species), wherein:
The MAYV antigen comprises an amino acid sequence comprising SEQ ID NO: 116 (993 amino acids comprising E1, E2, E3, 6K, and a heterologous sequence, SEQ ID NO: 126, which represents a furin protease sequence), an amino acid sequence that is 99% identical or greater to the entire length of SEQ ID NO: 116 (which encompasses sequences with nine amino acid differences), a fragment of SEQ ID NO: 116, and a fragment of an amino acid sequence that is 99% identical or greater to the entire length of SEQ ID NO: 116.  Note that while fragments of SEQ ID NO: 116 are claimed, the elected species is an antigen comprising E1, E2, E3 and 6K, thus the encompassed fragments of SEQ ID NO: 116 must comprise E1, E2, E3 and 6K (claim 84).
--OR--
The nucleic acid molecule encoding the MAYV antigen comprises a nucleotide sequence comprising SEQ ID NO: 117 (2979 nucleotides, a consensus sequence derived by Applicant which encodes SEQ ID NO: 116), a nucleotide sequence that is 90% identical or greater to the entire length of SEQ ID NO: 117, a fragment of SEQ ID NO: 117, and a fragment of a nucleotide sequence that is 90% identical or greater to the entire length of SEQ ID NO: 117.  Note that while fragments of SEQ ID NO: 117 are claimed, the elected species is an antigen comprising E1, E2, E3 and 6K, thus the encompassed fragments of SEQ ID NO: 117 must encode E1, E2, E3 and 6K (claim 85).
The composition further comprises nucleic acid sequences that encode one or more of IL-12, IL-15 and IL-28 (claim 86).  In another embodiment, the MAYV antigen is linked to an IgE leader sequence (claim 86).  Also claimed is a method of inducing an immune response by administering the immunological composition to an individual in an amount effective to induce an immune response (claim 87).  Also claimed is a method of preventing a MAYV infection (claim 100).
	Claim 88 and its dependent embodiments are directed to a nucleic acid molecule comprising SEQ ID NO: 117 (E1, E2, E3 and 6K (claim 90)), or a sequence that is 90% identical or greater to SEQ ID NO: 117.  The nucleic acid molecule further comprises a cleavage domain, an expression vector, or a leader sequence (claim 89).  Also claimed is a composition comprising the nucleic acid molecule (claim 91), further comprising a pharmaceutically acceptable excipient (claim 92).  Also claimed is a method of inducing an immune response (claim 98), wherein the immune response is an anti-MAYV immune response (claim 99).
	Claim 93 is directed to a protein comprising SEQ ID NO: 116, or an amino acid sequence that is 99% identical or greater to the entire length of SEQ ID NO: 116.  Also claimed is a method of preventing a MAYV infection in a subject by administering the nucleic acid molecule or a composition thereof (claim 94).  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 82, 84 and 93 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature (product of nature) without significantly more.  The claims recite an immunological composition comprising a nucleic acid molecule comprising a nucleotide sequence encoding a MAYV antigen (claim 82(g)), wherein the antigen comprises E1, E2, E3 and 6K, comprising a fragment of SEQ ID NO: 116, an amino acid sequence that is 90% identical or greater to the entire length of SEQ ID NO: 116, and a fragment thereof (claim 84(g)).  Claim 93 is directed to a protein comprising an amino acid sequence that is 90% identical or greater to the entire length of SEQ ID NO: 116. 
A nucleic acid molecule comprising a nucleotide sequence encoding MAYV E1, E2, E3 and 6K is a product of nature judicial exception.  The claimed nucleic acid molecule/sequence is not markedly different from the product’s naturally occurring counterpart in its natural state because it conveys the same genetic information.  Specifically, a nucleic acid molecule encoding an amino acid sequence comprising a fragment of SEQ ID NO: 116, an amino acid sequence that is 99% identical or greater to the entire length of SEQ ID NO: 116, or a protein comprising such, and a fragment thereof, are product of nature judicial exceptions.  SEQ ID NO: 116 represents MAYV E1, E2, E3 and 6K, and additionally, a heterologous furin protease sequence, RGRKRRS (instant SEQ ID NO: 126).  Since the claims encompass fragments of SEQ ID NO: 116, variants within 99% identity (which encompasses sequences with 9 different amino acids), as well as fragments thereof, the nucleotide sequence encoding the claimed amino acid sequences and proteins are not markedly different from the products’ naturally occurring counterparts in their natural state because they convey the same genetic or amino acid information.  Please note that 99% identity allows for 9 changes relative to the 993 amino acid sequence of SEQ ID NO: 116.  While SEQ ID NO: 116 contains a heterologous furin protease sequence RGRKRRS (7 amino acids), the 99% identity allow for a sequence that does not have the heterologous furin protease sequence.  (The embodiment of a full-length SEQ ID NO: 116 that contains the heterologous furin protease sequence is not a judicial exception, just the fragments, variants of 99% identity, and fragments thereof.)
These judicial exceptions are not integrated into a practical application because their presence in a composition does not add a meaningful limitation as it is merely a nominal component of the claims, and is nothing more than an attempt to generally link the products of nature to an environment. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the products’ presence in a composition is routine and conventional in the art of nucleotide sequences (see US 2014/0170186 A1, page 2, paragraph [0048], [0170]-[0171] and [0235], describing a vector comprising a sequence encoding MAYV E1, E2, E3 and 6K that is expressed in a cell).  Therefore, the claimed embodiments are directed to a judicial exception without significantly more and are thus patent ineligible.
Applicant’s remarks filed 10/10/2022 have been considered but fail to persuade.  Applicant’s substantive arguments are directed to the following:
Applicant argues that the claims not directed to a judicial exception because the claims 82, 84 and 93 are merely based on and involve an exception, but are not directed to an exception.
In response, the claims are directed to a judicial exception.  Claim 82 states, “A composition wherein the composition is an immunological composition comprising a nucleic acid molecule comprising a nucleotide sequence encoding a Mayaro virus (MAYV) antigen”.  The claim is directed to a judicial exception: nucleic acid encoding MAYV antigens E1, E2, E3 and 6K.
Applicant argues that the claims do not seek to tie up the judicial exception and are clearly patent eligible.  Applicant argues that the claims are directed to a composition comprising a nucleic acid molecule comprising specific nucleotide sequences encoding a MAYV antigen, or a composition comprising a first nucleic acid sequence wherein the nucleic acid sequence encodes a MAYV antigen (specific sequences), and a second nucleic acid sequence encoding one or more anti-MAYV synthetic antibodies or fragments thereof or one or more anti-MAYV monoclonal antibodies.  Applicant notes that specific amino acid sequences are claimed, and that specific heavy and light chain sequences are claimed in claim 93.  Applicant concludes that the claimed invention is directed to particular MAYV antigens, not a genus of all MAYV antigens.
In response, the please note that the embodiment encompassing antibodies is not under examination.  Regarding the elected embodiments, the specific sequences that are encompassed by the claims are themselves judicial exceptions for the reasons outlined above.  The rejection is not stating that the claims are tying up the genus of MAYV antigens generally, rather, that the claims are tying up specific sequences of MAYV antigens that are judicial exceptions.  Regardless of the size of the judicial exception (e.g., species versus genus), the claims must not tie up the judicial exception.
Applicant argues that the claims amount to significantly more than the judicial exception and are patent eligible under the 2-step Mayo test.  Applicant argues that the specific sequences recited in the claims were previously unknown.
In response, while the claims encompass sequences that were previously unknown (i.e., SEQ ID NO: 116 and 117, in their entirety), the claims encompass sequences that are products of nature.  A product of nature, whether it has ever been sequenced or not, is still a product of nature.  Therefore, the claims remain rejected for reasons of record.
If Applicant amends the claims to require SEQ ID NO: 117 (a non-natural sequence), this rejection would be withdrawn.  As it stands, SEQ ID NO: 117 is recited in the alternative in claim 82.  Therefore, the rejection is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 94 and 100 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of inducing an immune response to MAYV, does not reasonably provide enablement for a method of preventing a MAYV infection in a subject.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The breadth of claims 94 and 100 encompasses the prevention of a MAYV infection in any subject by administering a MAYV DNA construct comprising E1, E2, E3 and 6K.  
The nature of the invention is the induction of immunity in a subject against MAYV infection, by administering DNA encoding the envelope protein of MAYV, such that upon subsequent infection with MAYV, the subject is protected against infection.
The specification’s guidance is directed to a DNA construct comprising a consensus sequence that Applicant derived from MAYV E1, E2, E3 and 6K (see page 92 of the specification), which is immunogenic and protective against challenge in mice, as shown in the working examples (see pages 93 and 96).  Applicant notes that there are no precise correlates of protection, and that neutralizing antibodies responses do not readily correspond to protection (see page 98).  
Applicant’s own work published in the non-patent literature, Choi et al. (PLoS Neglected Tropical Diseases, 2019, 13(2):e0007042, 21 pages), reports on the same work disclosed in the specification and the same conclusion that further testing is required to determine the efficacy of the DNA construct in humans, which speaks to a low level of predictability.
Therefore, in view of the breadth of the claims, the nature of the invention, the limited guidance and working examples, the state of the art, and the low level of predictability, it would require undue experimentation to practice the claimed methods.
Applicant’s remarks filed 10/10/2022 have been considered but fail to persuade.  Applicant argues that the claimed compositions were effective in inducing an immune response against MAYV in mice, as well as immunization (prevention of infection) in a mouse animal model.  Applicant also argues that an actual reduction to practice in every species encompassed by the claim is not required to establish enablement.
In response to Applicant’s argument, as stated in the rejection above, Applicant’s construct is immunogenic and protective against challenge in mice, as shown in the working examples (see pages 93 and 96).  No treatment experiments appear to have been performed.  Applicant notes that there are no precise correlates of protection, and that neutralizing antibodies responses do not readily correspond to protection (see page 98).  Applicant’s own work published in the non-patent literature, Choi et al. (PLoS Neglected Tropical Diseases, 2019, 13(2):e0007042, 21 pages), reports on the same work disclosed in the specification and the same conclusion that further testing is required to determine the efficacy of the DNA construct in humans, which speaks to a low level of predictability.  While not every species needs to be reduced to practice to establish enablement, there is a lack of predictability regarding mice data correlating with human responses.  Therefore, the rejection is maintained for reasons of record.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 93 remains rejected under 35 U.S.C. 102(a)(1) as being anticipated by Auguste et al. (Emerging Infectious Diseases, October 2015, 21(10):1742-1750, “Auguste”), evidenced by GenBank ALI88617.1 (October 14, 2015).  Claim 93 is directed to a protein comprising SEQ ID NO: 116, or an amino acid sequence 99% identical or greater to the entire length of SEQ ID NO: 116.  
Auguste discloses the characterization of a MAYV strain, represented in GenBank ALI88617.1.  On the following page, there is an alignment of Applicant’s SEQ ID NO: 116 (“Qy”) with GenBank ALI88617.1 (“Db”).  Auguste’s sequence is longer than SEQ ID NO: 116, but Auguste’s sequence, with the exception of the absence of a furin protease sequence, RGRKRRS, is a 100% match over the entire length of SEQ ID NO: 116.  Please note that 99% identity allows for 9 changes relative to the 993 amino acid sequence of SEQ ID NO: 116.  While SEQ ID NO: 116 contains a heterologous furin protease sequence RGRKRRS (7 amino acids), the 99% identity allows for a sequence that does not have the heterologous furin protease sequence.  

    PNG
    media_image1.png
    942
    559
    media_image1.png
    Greyscale

Applicant’s arguments filed 10/10/22 have been considered but fail to persuade.  Applicant argues that Auguste’s sequence does not share at least 99% identity to the entire length of SEQ ID NO: 116.  In response, as outlined above, Auguste’s sequence is longer than SEQ ID NO: 116, but Auguste’s sequence, with the exception of the absence of a furin protease sequence, RGRKRRS, is a 100% match over the entire length of SEQ ID NO: 116.  Please note that 99% identity allows for 9 changes relative to the 993 amino acid sequence of SEQ ID NO: 116.  While SEQ ID NO: 116 contains a heterologous furin protease sequence RGRKRRS (7 amino acids), the 99% identity allows for a sequence that does not have the heterologous furin protease sequence.  Therefore, the claim remains rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 82, 84, 87 and 100 remain rejected under 35 U.S.C. 103 as being unpatentable over Nabel et al. (US 2014/0170186 A1, “Nabel”) in view of Auguste et al. (Emerging Infectious Diseases, October 2015, 21(10):1742-1750, “Auguste”), evidenced by GenBank ALI88617.1 (October 14, 2015).  The claims are summarized above and correlated to the teachings of the prior art in bold font.
Nabel discloses a vector comprising a sequence encoding MAYV E1, E2, E3 and 6K that is expressed in a mammalian cell, on page 2, paragraph [0048] and [0170]-[0171].  DNA vaccines are contemplated (see page 13, paragraph [0168]), which are immunological compositions (claim 82) intended for administration to induce an immune response and intended for improvement of symptoms (treatment) (see page 20, paragraphs [0235] and [0252] and [0269]) (claims 87 and 100).
Claim 84 is directed to an embodiment wherein the amino acid sequence is a fragment of SEQ ID NO: 116, 99% identical or greater to SEQ ID NO: 116, or a fragment thereof.  
	The teachings of Nabel are outlined above, however, Nabel does not suggest a sequence that comprises SEQ ID NO: 116, a fragment thereof, a sequence at least 99% identical or a fragment thereof.  However, it would have been obvious to have selected any known MAYV sequence for Nabel’s construct with a reasonable expectation of success.  Auguste discloses the characterization MAYV strains isolated from human patients, one of which is represented in GenBank ALI88617.1 (see Auguste, Table 1, BeH343148 strain).  On one of the above pages of this Office Action, there is an alignment of Applicant’s SEQ ID NO: 116 (“Qy”) with GenBank ALI88617.1 (“Db”), showing, with the exception of the absence of a furin protease sequence, RGRKRRS, is a 100% match over the entire length of SEQ ID NO: 116.  Please note that 99% identity allows for 9 changes relative to the 993 amino acid sequence of SEQ ID NO: 116.  While SEQ ID NO: 116 contains a heterologous furin protease sequence RGRKRRS (7 amino acids), the 99% identity allows for a sequence that does not have the heterologous furin protease sequence (claims 82 and 84).  One would have been motivated to select any strain known to be pathogenic in humans to design a construct to induce immunity with a reasonable expectation of success.  Therefore, the claimed embodiments would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  Applicant’s arguments filed 10/10/2022 regarding percent identity have been addressed above.

Claim 86 remains rejected under 35 U.S.C. 103 as being unpatentable over Nabel et al. (US 2014/0170186 A1, “Nabel”) in view of Auguste et al. (Emerging Infectious Diseases, October 2015, 21(10):1742-1750, “Auguste”), evidenced by GenBank ALI88617.1 (October 14, 2015), as applied to claim 82 above.  Claim 86 is directed to an embodiment wherein the composition further comprises nucleic acid sequences that encode one or more of the following:  IL-12, IL-15 and IL-28.
Nabel additionally discloses that an adjuvant, such as an interleukin, IL-12, is administered as an expression vector in the same formulation as the VLP composition (see page 24, paragraph [0265].  Throughout the specification, the DNA and VLP embodiments are discussed.  It would have been obvious to have applied the teachings concerning the adjuvant with the VLP composition, to the DNA composition with a reasonable expectation of success.  One would have been motivated to increase immunogenicity by including an adjuvant in the composition (see page 23, paragraph [0263]).  Therefore, the claimed embodiment would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  Applicant’s arguments filed 10/10/2022 regarding percent identity have been addressed above.

Conclusion
No claim is allowed.
Claims 85, 88-92, 98 and 99 are free of the prior art of record because SEQ ID NO: 117 is novel and unobvious.  Claim 85 is objected to for being dependent on a rejected claim.  Claims 85, 88-92, 98 and 99 are objected to for reciting non-elected subject matter.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STACY B CHEN/Primary Examiner, Art Unit 1648